Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Michael Aristo Leonard II,  Registration No. 60,180 on 03/09/2022.
 
A.	Amend the following claims:

 1.	(Currently Amended)  A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to:
launch a child session window and a child session, wherein the child session is a child of a parent session for an operating system and the child window is located within a parent window of the parent session;
initialize a robotic process automation (RPA) robot in the child session as a process; and
execute the RPA robot, wherein
during execution, the RPA robot executes an RPA workflow comprising a plurality of activities within the child session,

the RPA robot is an attended robot and a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session.

2.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein when executing the plurality of activities in the RPA workflow, the RPA robot interacts with one or more common applications running on a computing system that are accessible via both the parent session and the child session.

3.	(Cancelled)
4.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the child session window is launched from a robot tray application in the parent session window.

5.	(Previously Presented)  The non-transitory computer-readable medium of claim 4, wherein 
communication between the robot tray application and the RPA robot is accomplished using an inter-process communication (IPC) protocol, and
the robot tray application is configured to send commands to the RPA robot process via the IPC protocol.



7.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to:
automatically end the child session and close the child session window after the RPA robot completes execution of the RPA workflow.

8.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to:
launch an additional child session window and an additional respective session that shares the common file system;
initialize another RPA robot in the additional child session; and
execute the other RPA robot.

9.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein when the RPA robot is an attended robot and a user attempts to interact with an application that the RPA robot is interacting with, the computer program is further configured to cause the at least one processor to:
display a message to the user in the parent session window indicating that the RPA robot is currently accessing the application.


the parent and child sessions are launched at design time,
the RPA robot performs an attended automation, and
an integrated development environment (IDE) application executes on a computing system associated with the parent session and is configured to initiate the attended automation.

11.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the parent session and the child session run on different computing systems.

12.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the parent session window, the child session window, or both, comprise a window representing a user interface (UI) displayed within a main UI, a second screen of a second display of a computing system, a virtual desktop, or an isolated environment.

13.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the RPA robot is an attended robot and the RPA robot is initialized and executed in the parent session while a user interacts with the parent session.

14.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the launching of the child session window and the child session, the initialization of the RPA robot in the child session, and the execution of the RPA robot are performed via a remote computing system.

15.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the RPA robot is an unattended robot.

16.	(Currently Amended)  A computer-implemented method for performing attended automation for robotic process automation (RPA) at design time, comprising:
launching a child session window and a child session from an integrated development environment (IDE), wherein the child session is a child of a parent session for an operating system and the child window is located within a parent window of the parent session;
initializing a robotic process automation (RPA) robot in the child session as a process; and
executing the RPA robot, wherein
during execution, the RPA robot executes an RPA workflow comprising a plurality of activities within the child session,
the parent session and the child session have access to a common file system, and
the RPA robot is an attended robot and a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session.

17.	(Original)  The computer-implemented method of claim 16, further comprising:
receiving status messages from the RPA robot during robot operation; and
displaying the status messages in the IDE.

18.	(Original)  The computer-implemented method of claim 16, wherein when a user provides a command to terminate operation of the RPA robot, the method further comprises:
terminating operation of the RPA robot, the child session, and the child window, by the IDE.

19.	(Currently Amended)  A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to:
launch a child session window and a child session, wherein the child session is a child of a parent session for an operating system and the child window is located within a parent window of the parent session;
initialize a robotic process automation (RPA) robot in the child session as a process; and
execute the RPA robot, wherein
during execution, the RPA robot executes an RPA workflow comprising a plurality of activities within the child session,
the parent session and the child session have access to a common file system, and
the RPA robot is an unattended robot and a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session.

20.	(Previously Presented)  The non-transitory computer-readable medium of claim 19, wherein

communication between the robot tray application and the RPA robot is accomplished using an inter-process communication (IPC) protocol, and
the robot tray application is configured to send commands to the RPA robot process via the IPC protocol.


B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 16, 19 ,  the prior art as taught by    do not teach on render obvious the limitations recited in claims 1, 16, 19, when taken in the context of the claims as a whole   as r launch a child session window and a child session, wherein the child session is a child of a parent session for an operating system and the child window is located within a parent window of the parent session; initialize a robotic process automation (RPA) robot in the child session as a process; and execute the RPA robot, wherein during execution, the RPA robot executes an RPA workflow comprising a plurality of activities within the child session, the parent session and the child session have access to a common file system, and the RPA robot is an attended robot and a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session as ecited in the independent claims 1, 16, 19  . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 16, 19. 


                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194